JOINER, Judge,
concurring in part and dissenting in part, as to the rationale and concurring in the result.
I concur in part and dissent in part as to the rationale, and I concur in the result.
I.
A.
I agree with the holding of the main opinion—which decides a question of first impression—that “when the in forma pau-peris petition is denied a Rule 32[, Ala. R.Crim. P.,] petition is deemed timely filed so long as the Rule 32 petition and the request to proceed in forma pauperis are timely filed in the circuit court.” 204 So.3d at 6. I likewise agree with the main opinion’s holding that,
“when a request to proceed in forma pauperis is denied, the circuit court should, by order, give the petitioner a reasonable time, such as 30 days, to pay the filing fee and that such reasonable time to make payment may include a period extending beyond the expiration of the limitations period. If the petitioner does not pay the filing fee within the time set forth in the circuit court’s order, the circuit court may then dismiss the petition for lack of jurisdiction to consider the petition.”
204 So.3d at 6-7.
Although I agree with those holdings, I cannot determine, based on the record before this Court, when James Beamon paid the filing fee; thus, it is unclear whether Beamon’s payment of the filing fee was, in fact, made within “a reasonable time” after the request to proceed in forma pauperis was denied. Rather than hold that the circuit court erred by not following the new rule of law the Court has announced today, I would remand this case for clarification on this matter and, if necessary, additional findings, of fact. If this case is to be remanded—and, as I explain below, I think it should be remanded—at a minimum I think the circuit court should have the option on remand to determine whether Beamon’s payment of the filing fee was made within a reasonable time after his request to proceed in forma pauperis was denied.
I disagree with the Court’s conclusion that the circuit court’s order “erroneously blends” the petitioner’s burden of pleading his claim with his subsequent burden to prove a sufficiently pleaded claim. 204 So.3d at 7. Although the circuit court concluded that Beamon failed to meet his “burden of proof’ as to his alibi claim, the reason given for that conclusion is that Beamon’s petition “simply makes bare allegations and conclusions that constitutional rights have been violated without providing any factual basis for his claim.” In other words, although the circuit court should have stated that Beamon failed to sufficiently plead his ' claim rather than that Beamon failed to sufficiently prove his claim, the circuit court’s reasoning makes *10it clear that the court concluded the claim was insufficiently pleaded.
B.
I disagree with the Court’s conclusion that the circuit court “failed to address all the claims raised in [Beamon’s] petition” and its conclusion that the circuit court “failed to rule on the claims” it did not specifically address. 204 So.3d at 7 & n. 7. Although the circuit court’s June 28, 2012, judgment specifically addresses only two of the claims presented in the petition, the judgment states: “[The] petition is DENIED. All costs associated with these proceedings SHALL BE TAXED AGAINST PETITIONER.” (C. 51 (capitalization in original).) Thus, I read the judgment as summarily disposing of the entire petition. Cf. Rule 32.7(e), Ala. R.Crim. P. (providing for the assessment of the filing fee against the petitioner upon final disposition of the petition under certain circumstances). By summarily disposing of the entire petition, the circuit court implicitly addressed all the claims.8 Further, because the circuit court summarily dismissed the petition, it was not required to enter specific findings of fact as to all the claims. See Fincher v. State, 724 So.2d 87, 89 (Ala.Crim.App.1998) (“Rule 32.7 does not require the trial court to make specific findings of fact upon a summary dismissal. It would be absurd to require the. trial court to resolve a factual dispute where none exists.”); cf. Rule 32.9, Ala. R.Crim. P. (“The court shall make specific findings of fact relating to each material issue of fact presented.”); Ex parte McCall, 30 So.3d 400 (Ala.2008). I disagree with the Court’s opinion to the extent it suggests that a remand is required when a circuit court uses the words “burden of proof’ rather than “burden of pleading”—particularly in a case like Beamon’s in which it is apparent that the circuit court did not consider the alibi claim to be sufficiently pleaded. Furthermore, when this Court addresses a summary dismissal of a Rule 32 petition, before remanding the matter for the circuit court to address claims it has not specifically addressed in an order, we typically would sua sponte examine the claims and determine whether any of the claims meet the specificity requirements of Rule 32.6(b), Ala. R.Crim. P., and the pleading requirements of Rule 32.3, Ala. R.Crim. P. Cf. McNabb v. State, 991 So.2d 313, 334-35 (Ala.Crim.App.2007) (holding that this Court may sua sponte apply the pleading requirement in Rule 32.6(b), Ala. R.Crim. P.). This practice is consistent with the principle that, “when reviewing a circuit court’s rulings made in a postconviction petition, we may affirm a ruling’ if it is correct for any reason.” Bush v. State, 92 *11So.3d 121, 134 (Ala.Crim.App.2009). Thus, this Court could, before remanding this case, independently determine whether Beamon’s claims meet the specificity requirements of Rule 32.6(b), Ala. R.Crim. P., and the pleading requirements of Rule 32.3, Ala. R.Crim. P.
The unique circumstances of this case, however, justify a departure from our ordinary practice in reviewing a summary dismissal of a Rule 32 petition. In particular, the Court has announced a new rule of law (with which I agree), but, as stated above, the record does not permit us to determine whether Beamon in fact complied with that new rule by paying the filing fee within a reasonable time after his request to proceed in forma pauperis was denied. Again, I think this case should be remanded for the circuit court to have the first opportunity to address this question. Under the circumstances, in the event the circuit court found that Beamon’s payment of the filing fee was made within a reasonable time after the denial of the request to proceed in forma pauperis, I would further direct the circuit court to specifically address any claims in Beamon’s petition that the court has not yet specifically addressed. Therefore, as to Part I.B. of the Court’s opinion, I concur in the result.
C.
I concur in Part I.C. of the Court’s opinion.
II.
I concur with the Court’s conclusion that, under the circumstances, the circuit court was not required to make specific findings of fact as to the claims raised in Beamon’s petition.

. If, as the Court concludes in note 7, “the circuit court failed to rule on [most of Beam-on’s] claims,” we do not have before us a final judgment that is appropriate for appellate review. See Pride v. State, 801 So.2d 849, 849-50 (Ala.Crim.App.2001) ("If, however, the Colbert Circuit Court’s order was not a refusal of jurisdiction, there has been no final order in this matter, as the order merely denies ‘the motions.’ Accordingly, an appeal will not lie. Lawton v. Stale, 723 So.2d 826 (Ala.Crim.App.1998),” (emphasis added)). If there has been no final judgment, we should dismiss the appeal, because we have no appellate jurisdiction. Id. See also Hamilton v. Connally, 959 So.2d 640, 642 (Ala.2006) (" 'An appeal will ordinarily lie only from a final judgment; that is, a judgment that conclusively determines the issues before the court and ascertains and declares the rights of the parties.’ Palughi v. Dow, 659 So.2d 112, 113 (Ala.1995). For a judgment to be final, it must put an end to the proceedings and leave nothing for further adjudication. Ex parte Wharfhouse Rest. & Oyster Bar, Inc., 796 So.2d 316, 320 (Ala.2001). ‘[WJithout a final judgment, this Court is without jurisdiction to hear an appeal.’ Cates v. Bush, 293 Ala. 535, 537, 307 So.2d 6, 8 (1975).”).